DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record does not discloses a led driver system comprising “a slew rate control unit having a first input coupled to the non-inverting input of the operational amplifier, and a second input coupled to the inverting input of the operational amplifier, wherein the slew rate control unit is configured to: control a slew rate of the driving current; selectively charge an equivalent capacitance at the control terminal of the power transistor through a charging current; and selectively discharge the equivalent capacitance through a discharging current, the charging current and the discharging current depending at least in part on a target value of the driving current.”
Claims 2-12 are allowed as depending on claim 1. 
Regarding claim 13, the prior art of record does not discloses an electronic system with LED driver comprising “slew rate control unit having a first input coupled to the non-inverting input of the operational amplifier, and a second input coupled to the inverting input of the operational amplifier, wherein the slew rate control unit is configured to: control a slew rate of the driving current; selectively charge an equivalent capacitance at the control terminal of the power transistor through a charging current; and selectively discharge the equivalent capacitance through a discharging current, the charging current and the discharging current depending at least in part on a target value of the driving current.”
Claims 14-20 are allowed as depending on claim 13. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844          

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844